*1022OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and a new trial granted.
Plaintiff, a psychiatric patient with suicidal tendencies, was severely injured when he jumped in front of a subway train. On this appeal, plaintiff argues that defendant, New York City Health and Hospitals Corporation (HHC), which was treating plaintiff for his mental illness, was negligent in failing to record plaintiffs suicidal tendencies in transfer documents before transferring him to Manhattan Psychiatric Center (MPC). MPC examined plaintiff on the morning of his transfer to that facility and immediately released him, advising him to seek treatment at Bronx Psychiatric Center.
At trial, where plaintiff prevailed as against HHC, the court refused HHC’s request that the jury be instructed that it must exonerate HHC if it concluded that MPC discharged plaintiff before reading the transfer forms at all. The issue of this key causation element was vigorously contested at trial, and upon this record was an arguably dispositive question of fact for the jury. Consequently, the refusal to charge was error, which could not be deemed harmless.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur in memorandum.
Order reversed, etc.